UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1878



RASUN HERU ANPU ATON,

                                              Plaintiff - Appellant,

          versus


THE WACKENHUT CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Frederic N. Smalkin, District Judge. (CA-
01-598-S)


Submitted:   March 25, 2003                 Decided:   April 17, 2003


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Steele, LAW OFFICE OF ERIC STEELE, Washington, D.C., for
Appellant. Jeffrey P. Ayres, Thomas H. Strong, VENABLE, BAETJER &
HOWARD, L.L.P., Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Rasun Heru Anpu Aton appeals the district court’s order

granting   summary     judgment   to       Wackenhut    in    his    employment

discrimination suit.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See Aton v. Wackenhut Corp., No. CA-01-598-S

(D. Md. July 9, 2002; filed July 10, 2002, entered July 11, 2002).

We   dispense   with   oral   argument     because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                       AFFIRMED




                                       2